Case: 20-10621      Document: 00515867800         Page: 1    Date Filed: 05/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 19, 2021
                                  No. 20-10621                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ledaniel Vernell Russell,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-367-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ledaniel Vernell Russell pleaded guilty to one count of conspiracy to
   possess with intent to distribute a controlled substance, specifically 50 grams
   or more of methamphetamine, and the district court sentenced him within
   the advisory guidelines range to 155 months of imprisonment and a five-year


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10621       Document: 00515867800         Page: 2   Date Filed: 05/19/2021




                                    No. 20-10621


   term of supervised release. Russell challenges both the procedural and
   substantive reasonableness of his sentence.
          We review sentences for reasonableness in light of the sentencing
   factors of 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S. 38, 46, 49-50
   (2007). Under the bifurcated review process of Gall, we first examine
   whether the district court committed procedural error. Id. at 51. If the
   sentence is procedurally reasonable, we then review it for substantive
   reasonableness in light of the § 3553(a) factors. Id.
          First, Russell argues that the district court imposed a procedurally
   unreasonable sentence when it denied his “Motion for Downward Departure
   Based on U.S.S.G. [§] 3B1.2 Mitigating Role.” He asserts that he was less
   culpable than the average participant in the conspiracy, emphasizing that his
   participation was limited to a single transaction, he neither planned nor
   organized the criminal activity, and he had no decision-making authority in
   the conspiracy.
          To the extent Russell is appealing the denial of a motion for a
   downward departure, we lack jurisdiction to review the challenge. See United
   States v. Tuma, 738 F.3d 681, 691 (5th Cir. 2013). To the extent he is
   challenging the denial of a mitigating role reduction under § 3B1.2, Russell
   has failed to show that the district court clearly erred in denying him a role
   adjustment. See United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir.
   2016). Russell’s involvement in various aspects of the enterprise, including
   negotiations over the price of the methamphetamine and distribution of that
   methamphetamine to his own customers, belies his claims that he lacked an
   understanding of the scope and structure of the enterprise or the activities of
   the others in the group or that his actions were peripheral to the goal of the
   criminal conspiracy. See § 3B1.2, comment. (nn.3-4); United States v. Bello-
   Sanchez, 872 F.3d 260, 264 (5th Cir. 2017); United States v. Castro, 843 F.3d




                                          2
Case: 20-10621        Document: 00515867800         Page: 3    Date Filed: 05/19/2021




                                     No. 20-10621


   608, 613-14 (5th Cir. 2016). The district court’s conclusion that Russell
   failed to show he played a substantially less culpable role than his co-
   conspirators is plausible in light of this record. See Bello-Sanchez, 872 F.3d at
   264.
          Russell also argues that the district court imposed a substantively
   unreasonable sentence because it did not adequately consider the § 3553(a)
   sentencing factors.    He emphasizes that the offense involved a single
   transaction and argues that his role in the conspiracy was minimal and less
   than the other participants. Russell also contends that the district court did
   not address whether the methamphetamine Russell purchased was actual
   methamphetamine or some type of mixture, a factor that seriously impacted
   his sentencing exposure and creates unwarranted sentencing disparities.
   Further, Russell asserts that the district court afforded too much weight to
   Russell’s criminal history and ignored that his mental health issues
   contributed to his prior criminal activity.
          We review preserved challenges to the substantive reasonableness of
   the sentence for an abuse of discretion, United States v. Diehl, 775 F.3d 714,
   724 (5th Cir. 2015), and apply a rebuttable presumption of reasonableness to
   properly calculated sentences that are within the guidelines sentencing range,
   United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). To rebut this
   presumption, the defendant must show that “the sentence does not account
   for a factor that should receive significant weight, it gives significant weight
   to an irrelevant or improper factor, or it represents a clear error of judgment
   in balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186
   (5th Cir. 2009).
          Russell’s argument that the district court failed to account for his
   minimal role in the criminal conspiracy is unavailing, as the district court
   heard that precise argument by Russell and informed him that it would




                                          3
Case: 20-10621      Document: 00515867800           Page: 4    Date Filed: 05/19/2021




                                     No. 20-10621


   consider all evidence and arguments when fashioning a sentence. Equally
   unavailing is Russell’s argument that the district court did not address the
   purity of the methamphetamine when sentencing him. At sentencing, the
   district court agreed with the Government’s assertion regarding an error in
   the   initial   presentence    report   detailing   the    amount   of   actual
   methamphetamine attributable to Russell, and the court specifically stated
   that it had considered the amended presentence report when determining
   Russell’s guidelines range of imprisonment. Moreover, even if the district
   court had a policy disagreement with the Guidelines based upon sentencing
   disparities in methamphetamine cases, it was not required to impose a lesser
   sentence in Russell’s case because of it. See United States v. Malone, 828 F.3d
   331, 338-39 (5th Cir. 2016).
          Additionally, Russell has not shown any abuse of discretion by the
   district court in its consideration of his criminal history. See Diehl, 775 F.3d
   at 724. The district court clearly stated that it would consider the arguments
   by both parties about Russell’s criminal history when sentencing him.
   Further, contrary to Russell’s contention, the district court was aware of his
   mental health struggles given its adoption of the presentence report’s factual
   findings, which detailed those struggles, and its imposition of mental health
   treatment as a condition of supervised release.
          In light of the foregoing, Russell has shown no error related to the
   substantive reasonableness of his sentence. See Diehl, 775 F.3d at 724; Cooks,
   589 F.3d at 186. The judgment of the district court is AFFIRMED.




                                           4